Title: To Thomas Jefferson from Robert Smith, 4 December 1806
From: Smith, Robert
To: Jefferson, Thomas


                        
                            
                        sir,
                            
                            Thursday Dec. 4.
                        
                        
                              Considering it important to give our Constituents soon a view of the Special Message of
                            yesterday and beleiving that it requires nothing but the reading of it to recommend the measure to the thinking part of the
                            people, I would thank you to let me have a Copy of it. mr Madison also wishes to have an Opportunity of also taking a
                            copy of it—Whatever you send to me the Original or a Copy will be returned as soon as Copies can be taken for mr Madison
                            & myself—
                  Respecty 
                        
                        
                            Rt Smith
                            
                        
                    